



Exhibit 10.2
FORESTAR GROUP INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT


DIRECTOR
  
[Grant Date]


Forestar Group Inc., a Delaware corporation (the “Company”), pursuant to the
Forestar Group Inc. 2018 Stock Incentive Plan, as the same may be amended from
time to time (the “2018 SIP”), hereby grants [Participant Name] (the
“Participant”) a Restricted Stock Unit Award (“Award”) as set forth below. This
Award is subject to the terms and conditions set forth in this Restricted Stock
Unit Award Agreement (this “Agreement”) and in the 2018 SIP (a copy of which is
attached to this Agreement). The Administrator of this Award under the 2018 SIP
is the Board of Directors (the “Administrator”) of the Company and it shall
determine or resolve any conflicts in this Agreement and the 2018 SIP.
Capitalized terms not defined herein are defined in the 2018 SIP.
1.    Terms. Each Restricted Stock Unit represents the right to receive one
Share, subject to fulfillment of the vesting, settlement and other conditions
set forth in this Agreement.
 
Participant:
[Participant Name]
 
 
 
 
 
 
Number of Restricted Stock Units
 
 
(singular “RSU”):
[# of Shares]
 
 
 
 
 
 
Grant Date:
[Grant Date]
 
 
 
 
 
 
Vesting Dates:
Subject to the terms of this Agreement, one-third of the RSUs will vest on each
anniversary of the Grant Date (each such date, a “Vesting Date”), with the first
such Vesting Date occurring one year from the Grant Date and the last such
Vesting Date occurring three years after the Grant Date.        

        
If the Company is in a blackout period on the specified Vesting Date, the vested
RSUs will settle on the first day following the end of the blackout period or as
soon as practicable thereafter and in all events within 30 days thereafter.
2.    Settlement. Each vested RSU will be settled by the delivery of one Share
to the Participant or, in the event of the Participant’s death, to the
Participant’s estate or heirs, on or as soon as practicable following the
applicable Vesting Date and in all events within 30 days thereafter; provided
that the Participant has satisfied all obligations with regard to the
Tax-Related Items (as defined below) in connection with the Award, and that the
Participant has completed, signed and returned any documents and taken any
additional action that the Administrator deems appropriate to enable it to
accomplish the delivery of the Shares. No fractional shares will be issued under
this Agreement.
3.    Status of Award. Until the RSUs vest and are converted into Shares and
such Shares are settled to the Participant pursuant to the terms of this
Agreement, the Participant will have no rights as a stockholder of the Company
with respect to the Shares subject to the Award (including, without limitation,
no voting or dividend rights with respect to such Shares). Following the
conversion of the RSUs to Shares and the settlement of such Shares to the
Participant hereunder, the Participant will be recorded as a stockholder of the
Company with respect to such Shares and shall have all voting rights and rights
to dividends and other distributions with respect to such Shares.
4.    Cease to Serve as Director. If the Participant experiences a Termination
of Employment for any reason, other than a Termination of Employment related to
Participant’s retirement on or after attainment of age 77, disability, death or
Change in Control, the Participant’s unvested RSUs shall immediately cease to
vest and all unvested RSUs and any rights to the underlying Shares shall be
forfeited on the effective date of such Termination of Employment and
surrendered to the Company without payment of any consideration.






--------------------------------------------------------------------------------







5.    Retirement, Disability, Death or Change in Control. In the event of any of
(i) Participant’s retirement (at normal retirement age of 77 years old or later)
from the Company, (ii) Participant’s disability, or (iii) Participant’s death,
or (iv) a Change in Control of the Company, then in each case, all the RSUs
subject to this Award, if the Participant shall have been in continuous status
as a director since the Grant Date, shall immediately vest in full.
6.    Administrator’s Authority. Any question concerning the interpretation of
this Agreement, the 2018 SIP, any adjustments required to be made under the 2018
SIP, any controversy that may arise under the 2018 SIP or this Agreement shall
be determined by the Company’s Administrator in its sole and absolute
discretion. Such decision shall be final and binding on Participant and all
persons holding or claiming rights under the 2018 SIP or Award.
7.    Transfer Restrictions. Any sale, transfer, pledge, assignment, alienation,
or hypothecation of any kind, whether voluntary or by operation of law, directly
or indirectly, of RSUs or Shares subject thereto prior to the date such Shares
are issued to the Participant pursuant to this Agreement shall be strictly
prohibited and void. Any Shares held by the Participant shall not be pledged or
otherwise encumbered as long as the Participant is a director.
8.    Securities Law Compliance. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales or other subsequent transfers of any Shares issued as a
result of or under this Award, including without limitation (i) restrictions
under an insider trading policy or pursuant to applicable law, (ii) restrictions
that may be necessary in the absence of an effective registration statement
under the Securities Act of 1933, as amended, or any other similar applicable
law covering the Award and/or the Shares underlying the Award, and (iii)
restrictions as to the use of a specified brokerage firm or other agent for such
resales or other transfers. Any sale of the Shares must also comply with other
applicable laws and regulations governing the sale of such Shares.
9.    Certain Conditions of the Award. The Participant agrees that he or she
will not acquire Shares pursuant to the Award or transfer, assign, sell or
otherwise deal with such Shares except in compliance with applicable law.
Further, in accepting the Award, the Participant acknowledges that:
 
(a)
The 2018 SIP is established voluntarily by the Company, it is discretionary in
nature and it may be amended, altered or discontinued by the Company at any
time;
 
(b)
The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past. All
decisions with respect to future award grants, if any, will be at the sole
discretion of the Company;
 
(c)
The Award and the Participant’s participation in the 2018 SIP will not be
interpreted to form an employment contract or service contract or relationship
with the Company or any Subsidiary;
 
(d)
The Participant is voluntarily participating in the 2018 SIP; and
 
(e)
The future value of the underlying Shares is unknown and cannot be predicted
with certainty.

10.    Tax Withholding.
 
(a)
Responsibility for Taxes. Regardless of any action taken by the Company with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Participant’s participation in
the 2018 SIP and legally applicable to the Participant (the “Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and may exceed
the amount actually withheld by the Company (if any). The Participant further
acknowledges that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including but not limited to, the grant, vesting or settlement of
the Award, the subsequent sale of Shares acquired pursuant to such settlement,
or the receipt of any dividends, and (b) does not commit to and is under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.





-2-



--------------------------------------------------------------------------------







The Company may refuse to issue, deliver or settle the Shares or the proceeds of
the sale of Shares if the Participant fails to comply with his or her
obligations in connection with the Tax-Related Items.
 
(b)
Withholding in Shares. Subject to applicable law and the Company’s discretion,
the Company may require the Participant to satisfy Tax-Related Items by
deducting from the Shares otherwise deliverable to the Participant in settlement
of the Award a number of whole Shares having a fair market value, as defined in
the 2018 SIP, as of the date on which the Tax-Related Items arise, not in excess
of the amount of such Tax-Related Items.



To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. For tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the 2018 SIP.
 
(c)
Permissible Withholding Methods. The Company may satisfy its obligations for
Tax-Related Items through:
 
(i)
the Participant’s mandatory or elective sale of Shares; or
 
(ii)
having the Company withhold a portion of the Shares that otherwise would be
issued to Participant upon the vesting or settlement of the Award; or
 
(iii)
Participant tendering Shares previously acquired.

11.    Delivery of Documents and Notices. Any document relating to participation
in the 2018 SIP or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company or a Subsidiary, or upon deposit in
the U.S. Post Office, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address shown below that party’s signature to this
Agreement or at such other address as such party may designate in writing from
time to time to the other party.
 
(a)
Description of Electronic Delivery. The 2018 SIP documents, which may include
but do not necessarily include: the 2018 SIP, this Agreement, the 2018 SIP
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. Such means of
electronic delivery may include but do not necessarily include the delivery of a
link to a Company intranet or the internet site of a third party involved in
administering the 2018 SIP, the delivery of the document via e-mail or such
other means of electronic delivery specified by the Company.
 
(b)
Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read the “Delivery of Documents and Notices” section of this
Agreement and consents to the electronic delivery of the 2018 SIP documents and
this Agreement, as described in this section. The Participant acknowledges that
he or she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. The Participant may revoke his or
her consent to the electronic delivery of documents described in this section or
may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents as described in this section.



-3-



--------------------------------------------------------------------------------







12.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
13.    Governing Law; Venue. This Agreement shall be construed, interpreted and
enforced in accordance with applicable federal law and the laws of the State of
Delaware, without regard to its conflict of laws rules. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this Award or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of Texas and
agree that such litigation shall be conducted only in the courts of Tarrant
County, Texas, or the federal courts for the United States for the State of
Texas, and no other courts, where this Award is made and/or to be performed.
14.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the 2018 SIP, on
this Award and on any Shares acquired under the 2018 SIP and this Agreement, to
the extent the Company determines it is necessary or advisable in order to
comply with applicable law or facilitate the administration of the 2018 SIP, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing. Any conflicts in terms or
provisions to the Participant’s individual Agreement as compared to this form of
Agreement shall be interpreted in favor of the Participant.
[Signature Page Follows]






-4-



--------------------------------------------------------------------------------







Acceptance. The Participant hereby acknowledges, agrees and accepts the RSUs
pursuant to this Agreement.


COMPANY:


FORESTAR GROUP INC., a Delaware corporation






By:
_____________________________                                



Date: _____________________________                            










PARTICIPANT:






By:
_____________________________                    Director    

    


Date:
_____________________________                        

































[Signature Page to Restricted Stock Unit Award Agreement]


-5-

